DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
     
                                      Response to Amendment
The amendment filed 12/10/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-13, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pohlert et al. (US 7,429,117) in view of Amphlett (US 2005/0225980). 
Regarding claim 1, Pohlert discloses a lighting device (lighting frame 302/1101/1502, see Figs. 4, 11, and 15A) comprising: a base (e.g. one half (specifically, the backside half) of a complete lighting frame assembly; see Col. 9 lines 20-33, Col. 11 lines 24-34) formed as a trough (see Fig. 16A) having a bottom (the bottom portion of the backside half, see Fig. 16A) and at least one sidewall (e.g. frame wall 1562, see Fig. 16E), the 
However, Pohlert does not explicitly disclose a singular ribbon of light emitting diodes (LEDs); each of the LEDs on the ribbon of LEDs comprise its own processing chip coupled to a controller; an adjustable valley positioned in the trough and configured to adjust in size so that the valley accepts and holds firm internal electronic components of varying dimensions.
Amphlett teaches a light frame (301, see Figs. 3-5 and 7, Para. 0042-0044) with a singular ribbon of light emitting diodes (LEDs) (302, see Fig. 3, Para. 0042); each of the LEDs on the ribbon of LEDs may be arranged to be independently switched on/off Amphlett further teaches three differently dimensioned insert rings (1001, 1002 and 1003) to be position relative to light frame (1004, see Fig. 10a); wherein the an adjustable valley positioned in the trough (the adjustment screw 1006 clamping ring 1005 to reduce or increase in size, so as to grip or release an insert ring, see Fig. 10a, Para. 0088) and configured to adjust in size so that the valley accepts and holds firm internal electronic components of varying dimensions.
Therefore, in view of Amphlett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Pohlert with Amphlett’s singular ribbon of light emitting diodes and each of them can be independently controlled and the size of the light emitting diode (LEDs) may vary and/or the spacing between light emitting diode may vary to provide the desired lighting need, since rearranging parts of a prior art structure involves only routing skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One would have been motivated to make this combination to such that the arrangement of light emitting diode may vary and/or the spacing between light emitting diode lamps may vary.

Regarding claim 2, Pohlert further discloses comprising magnets or hook and loop fasteners (e.g. exterior locking tabs 1564 and/or interior locking tabs 1567, Glue, screws, 1570, 1562, 5022, and 5012, see Figs. 15A, 16A, 16D, and 50A, Col. 11 lines 14-34 and Col. 33; lines 24-27) attached to each of the base and the cover, and configured to couple and decouple the base and cover. 
Regarding claims 5 and 16, Pohlert further discloses the electronic components comprise a dimmer (see Figs. 10A, 57, Col. 20; lines 1-26) being configured to adjust an illumination intensity of the LED.

Regarding claim 7, Pohlert further discloses each of the LEDs in the LED ribbon are a single color (see Col. 14. Lines 62 to Col. 15 line 3) and each is non-addressable such that every LED of the LED ribbon is a single white color. 
However, Pohlert is silent with respect to having a range from approximately 2700K to 6500K in color temperature.
Amphlett further discloses the light emitting diode are configured to emit light at a color temperature of 3200 Kelvin or 5600 Kelvin (Abstract). 
Therefore, in view of Amphlett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate color temperature to provide color temperature close to daylight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected an appropriate color temperature, in order to effectively produce a desired light and safely operate the LEDs without burnouts or danger to the user.

Regarding claim 8, Pohlert further discloses each of the LEDs in the LED multicolor is addressable such that each of LEDs in the LED ribbon are configured for different 

Regarding claim 9, Pohlert further discloses a driver (e.g. power source 210, see Fig. 2) is in communication with the LED ribbon and configured to operate on twelve or twenty-four volts of direct current from the driver (i.e. standard direct current (DC) voltage level, such as, e.g., 12 volts or 24 volts); and a wherein the controller (212) configured to adjust brightness, color, or individual LED activity wirelessly (see Col. 19; lines 1-15). 

Regarding claim 10, Pohlert further discloses each of the LEDs of the LED ribbon is circuited with every other LED to be opposite color and on separate circuits, such that levels of each of two circuits can mix to make a plurality of color combinations lighting apparatus (see Col. 18 lines 47-54). 

Regarding claim 11, Pohlert further discloses the apparatus (e.g. lighting frame 302, see Figs. 2 and 3) is adapted for being mounted to and to disengage from a camera using a connection element (camera mounting assembly 330, see Fig. 3), wherein the connection element comprises a camera clamp (334) which may be securely attached along the housing of a camera.
However, Pohlert is silent with respect to the connection element having an elastic band configured to hook to a cinema camera. 
Amphlett further discloses the light frame (301, see Fig. 7) is configured to be electrically connected to a power regulator unit (701, see Fig. 7, Para. 0068), wherein the power regulator unit (701) is configured to hook to a cinema camera (see Fig. 7, Para. 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pohlert’s connection element to include elastic band looped to be attached to hooks on a cinema camera, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, including an elastic band looped for attaching it to the hooks on a cinema camera would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 12, Pohlert discloses a method for lighting a set for a film of video (see Col. 8 lines 29-41), the method comprising: providing a base (e.g. one half (specifically, the backside half) of a complete lighting frame assembly; see Col. 9 lines 20-33, Col. 11 lines 24-34) formed as a trough having a bottom (the bottom portion of the backside half, see Fig. 16A) and at least one sidewall (e.g. frame wall 1562, see Fig. 16E) and at least one sidewall, the base having a hollow center (central hole 303/1503; see Figs. 4 and 16A), the hollow center being dimensioned for a camera lens (the 
However, Pohlert does not explicitly disclose a singular ribbon of light emitting diodes (LEDs); each of the LEDs on the ribbon of LEDs comprise its own processing chip coupled to a controller; an adjustable valley positioned in the trough and configured to adjust in size so that the valley accepts and holds firm internal electronic components of varying dimensions.
Amphlett teaches a light frame (301, see Figs. 3-5 and 7, Para. 0042-0044) with a singular ribbon of light emitting diodes (LEDs) (302, see Fig. 3, Para. 0042); each of the LEDs on the ribbon of LEDs may be arranged to be independently switched on/off and/or dimmed (see Para. 0078-0079); wherein the light emitting diode are configured to emit light at a color temperature of 3200 Kelvin or 5600 Kelvin (Abstract); Amphlett further teaches three differently dimensioned insert rings (1001, 1002 and 1003) to be 
Therefore, in view of Amphlett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Pohlert with Amphlett’s singular ribbon of light emitting diodes and each of them can be independently controlled and the size of the light emitting diode (LEDs) may vary and/or the spacing between light emitting diode may vary to provide the desired lighting need, since rearranging parts of a prior art structure involves only routing skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One would have been motivated to make this combination to such that the arrangement of light emitting diode may vary and/or the spacing between light emitting diode lamps may vary.

Regarding claim 13, Pohlert further discloses coupling the light source cover to the base comprises using magnets or hook and loop tags (e.g. exterior locking tabs 1564 and/or interior locking tabs 1567, Glue, screws, 1570, 1562, 5022, and 5012, see Figs. 15A, 16A, 16D, and 50A, Col. 11 lines 14-34 and Col. 33; lines 24-27).

Regarding claim 18, Pohlert further discloses adjusting the brightness, color, or individual LED activity wirelessly using a driver (e.g. power source 210, see Figs. 2 and 10A; Col. 16 lines 26-60, Col.19 lines 1-10 and 65, col. 20; lines 1-26). 

Regarding claim 19, Pohlert further discloses each of the LEDs in the LED multicolor is addressable such that each of LEDs in the LED ribbon are configured for different alternating fixed colors (see Col. 18 lines 47-54). 

Regarding claim 20, Pohlert further discloses attaching the lighting device to a fixture using connection members comprises attaching a hook and loop fastener to a mount on the fixture. Pohlert further discloses attaching the lighting device (e.g. lighting frame 302, see Figs. 2 and 3) is adapted for being mounted to and disengaged from a camera using a connection element (camera mounting assembly 330, see Fig. 3), wherein the connection element comprising a camera clamp (334) which may be securely attached along the housing of a camera.
However, Pohlert is silent with respect to the connection element having an elastic band looped to attach to hooks on a cinema camera. 
Amphlett further discloses the light frame (301, see Fig. 7) is configured to be electrically connected to a power regulator unit (701, see Fig. 7, Para. 0068), wherein the power regulator unit (701) includes connection element configured to hook to a cinema camera (see Fig. 7, Para. 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pohlert’s connection element to include elastic band looped to be attached to hooks on a cinema camera as suggested by Amphlett, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one .

Claims 3, 4, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pohlert et al. (US 7,429,117) in view of Amphlett (US 2005/0225980) and further in view of Sinofsky (US 2012/0281407). 
Regarding claims 3, 4, 14, and 15, the teachings of Pohlert have been discussed.
However, Pohlert is silent with respect to the base is formed from Polyvinyl chloride (PVC) foam comprising a reflective coating formed therein at least on the base, sidewall, or both; wherein the reflective coating comprises silvering materials formed from metals, paints, chips, or a combination thereof, wherein the silvering materials function to lower signal loss reflection. 
Sinofsky teaches a light fixture/panel (100, see Fig. 1, para. 0020) including a light source elements (120, see Fig. 1) and a bottom transmissive panel (110), and top reflective surface 140 is formed of aluminum, steel, or polyvinyl chloride (PVC) coated with WhiteOptics.TM. Reflector (e.g., White97.TM. Film) or another suitable reflective coating (see Fig. 1, Para. 0020, 0021, 0024, and 0025); wherein the reflective coating comprises silvering materials formed from metals, paints, chips, or a combination 
Therefore, in view of Sinofsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pohlert so that the base is formed from Polyvinyl chloride (PVC) foam comprising a reflective coating formed therein at least on the base, sidewall, or both in order to provide lightweight lighting device as suggested by Sinofsky, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pohlert et al. (US 7,429,117) in view of Amphlett (US 2005/0225980) and further in view of Zhang (US 2013/0100641). 
Regarding claims 6 and 17, the teachings of Pohlert have been discussed.
However, Pohlert is silent with respect to comprising a heat conducting epoxy enveloping the LED ribbon, wherein the heat conducting epoxy configured to protect LED circuitry from direct contact with atmosphere, water and other elements.
Zhang teaches an LED assemblies (2, see Figs. 1-4) that includes a heat conducting epoxy enveloping the LED (3, surface of the LED assemblies is covered with the transparent heat conductor made of the materials such as silicone or epoxy resin, see Figs. 1-4, Para. 0024), wherein the heat conducting epoxy configured to protect LED circuitry from direct contact with atmosphere, water and other elements (Para. 0013, 0023).
Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pohlert by arranging a heat conductor made of the materials such as silicone or epoxy resin, as suggested by Zhang. One would have been motivated to make this combination to provide an improved dimming method by providing a gripping surface for the user.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875